Exhibit 10.7

This FINANCIAL SERVICES AGREEMENT (the “Agreement”) is entered into by and
between LANDS’ END, INC., a Delaware corporation (“LE”), and SEARS HOLDINGS
MANAGEMENT CORPORATION, a Delaware corporation (“SHMC”), as of April 4, 2014
(the “Effective Date”). SHMC and LE each are sometimes referred to as a “Party”
and together sometimes are referred to as the “Parties.”

Recitals

WHEREAS, the board of directors of Sears Holdings Corporation, a Delaware
corporation (“SHC”), has determined that it is in the best interests of SHC and
its stockholders to separate the LE business from the rest of SHC (the
“Separation”);

WHEREAS, prior to the Separation, the LE Receiving Parties (as defined below)
received and, following the completion of the Separation, will continue to
receive certain credit card processing and other financial services as described
herein and subject to the terms hereof; and

WHEREAS, the LE Receiving Parties desire to continue to receive the Services
following the Separation, and SHMC is willing to continue to provide the
Services.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which SHMC and LE acknowledge, SHMC and LE agree as follows:

Terms and Conditions

 

1. PROVISION OF SERVICES

1.1 Card Processing. Subject to Section 5.1 and the terms and conditions of the
Processing Agreements, SHMC shall provide to LE and for so long as they remain
wholly owned subsidiaries of LE, to Land’s End Direct Merchants, Inc. and Land’s
End Europe Limited (together with LE, the “LE Receiving Parties”), and to no
other Affiliates of LE, payment card processing services (the “Services”) for
those consumer credit cards, debit cards, pre-paid access cards and private
label credit cards (collectively, the “Cards”) that are accepted by all retail
businesses operated by Sears, Roebuck and Co. and Kmart Corporation, including
Sears stores and Kmart stores, Sears.com, Kmart.com and all other retail
businesses operated by all current and future electronic means, channels,
processes and methods, including via the Internet (collectively, the “SHMC
Locations”) for payment of products and services, pursuant to the Card
processing agreements between SHMC on the one hand, and one or more third
parties, on the other hand as set forth on Appendix #1 and in effect as of the
Effective Date (together with the merchant operating regulations for all such
agreements, and as they may be amended, modified or waived from time to time,
the “Processing Agreements”). SHMC may, in its sole discretion, add, remove or
change the Cards accepted at any or all of the SHMC Locations or enter into new
or amended Processing Agreements, and any and all such changes shall be
immediately binding on the LE Receiving Parties without prior notice. SHMC shall
not be obligated to provide any Services or any other benefits to any LE
Receiving Party that are not provided for under the Processing Agreements.



--------------------------------------------------------------------------------

1.2 Gift Card Issuance and Redemption. The Parties agree and acknowledge that
all matters relating to the issuance and acceptance of LE-, Sears- and
Kmart-branded gift cards shall be governed exclusively by that certain Gift Card
Services Agreement in effect as of the Effective Date by and between SHC
Promotions, LLC, formerly SHC Promotions, Inc., a Virginia corporation, and LE,
as amended from time to time (provided that, subject to the terms of such
agreement, all matters relating to the indemnification rights and obligations of
the parties to such agreement shall be governed by that certain Separation and
Distribution Agreement by and between SHC and LE, dated as of April 4, 2014 (the
“Separation Agreement”).

1.3 Layaway Program. SHMC acknowledges that neither LE nor its Affiliates wish
to have LE merchandise made available for or eligible to participate in the
program managed by SHMC under which customers make periodic payments on
merchandise they wish to purchase but take possession of the merchandise only
when all payments have been made (the “layaway program”) or any similar
successor program. SHMC agrees to use commercially reasonable efforts to prevent
LE merchandise from being sold at the SHMC Locations through the layaway
program. Notwithstanding the foregoing, LE acknowledges that no practical
systematic method exists at SHMC Locations to exclude LE merchandise from the
layaway program and that some LE merchandise may inadvertently be sold through
the layaway program. In the event that LE merchandise is sold through the SHMC
layaway program, LE shall be paid the amount provided for any such LE
merchandise under the applicable layaway contract only when the full amount has
been received by SHMC under such layaway contract. In the event that a customer
purchasing LE merchandise pursuant to a layaway contract cancels such purchase,
defaults on the payments or otherwise fails to pay for such merchandise in full,
LE shall not be entitled any payment from SHMC or its Affiliates with respect to
such merchandise, including with respect to any partial payments already made.
LE merchandise subject to cancelled or defaulted layaway contracts shall be
returned to stock at the SHMC Location that initiated the layaway contract. In
the event that LE merchandise is sold through the SHMC layaway program, no fee
shall be payable by LE to SHMC for layaway handling and LE shall receive no
service fees paid by any layaway customer. All such service fees shall be
retained by SHMC.

1.4 Leasing Program Excluded. Neither SHMC nor any of its Affiliates shall
provide any product leasing program to LE or any of its Affiliates, and LE and
its Affiliates shall not participate in any product leasing program offered by
SHMC or its Affiliates, including the product leasing program offered by SHMC
through a third party as of the Effective Time at certain SHMC Locations.

 

2. TERM AND TERMINATION

2.1 Term. This Agreement shall be effective on the Effective Date and remain in
effect until terminated by either of the Parties as set forth in Sections 2.2
through 2.6 of this Agreement.

2.2 Termination for Convenience. Subject to Sections 2.3 and 2.6, either Party,
upon not less than forty-five (45) days’ prior written notice to the other
Party, may terminate this Agreement or any individual Service provided
hereunder. Notwithstanding the foregoing, in the event that SHMC provides LE
with a notice of termination pursuant to this Section 2.2, such termination
shall become effective on the earlier of (i) the date on which LE’s ability to
process

 

- 2 -



--------------------------------------------------------------------------------

under the relevant Processing Agreement is terminated by the processor, (ii) the
date on which LE transitions the relevant credit and/or debit card processing to
an alternate provider, or (iii) one (1) year from the date that a notice of
termination was provided by SHMC to LE. The termination rights set for in this
Section 2.2 are in addition to, and not in replacement of, any other termination
rights set forth in this Agreement.

2.3 Termination Based on Processing Agreements. Notwithstanding anything in this
Agreement to the contrary, but subject to Section 2.6, SHMC may, in its sole
discretion, terminate, stop, delay or otherwise modify all or any portion of the
Services related to credit card or debit card processing immediately, and
without incurring any liability to the LE Receiving Parties under this Agreement
or otherwise, in the event that (i) any of the applicable credit or debit card
issuers or processors from whom SHMC obtains such Services determines, after
consultation with SHMC, that any of the LE Receiving Parties are not entitled to
process credit or debit payments under a particular Processing Agreement, or
(ii) any of the LE Receiving Parties has breached or is alleged by the
applicable third-party issuer or payment processor to have breached any of the
provisions of the Processing Agreements. To the extent reasonably practicable
under the circumstances, SHMC shall provide at least thirty (30) days prior
written notice of any termination, stoppage, delay or modification of the
Services pursuant to this Section 2.3. For purposes of this Agreement, the
determination of such applicable third-party payment processor regarding the
rights of any of the LE Receiving Parties to receive Services under the
applicable Processing Agreement shall be deemed conclusive and final and the LE
Receiving Parties shall not be entitled to challenge such determination in any
manner whatsoever.

2.4 Termination for Cause. Subject to Section 2.6 and the next sentence of this
Section 2.4, either Party may terminate this Agreement immediately in the event
of a material breach of this Agreement by the other Party; provided, that, if
the breach is curable by the breaching Party, such Party shall have thirty
(30) days following its receipt of written notice of the breach from the
non-breaching Party to cure such breach; provided, further, that if so cured, no
termination with respect to such cured breach shall occur. If the breach is not
curable by the breaching Party, the non-breaching Party may immediately
terminate this Agreement following the non-breaching Party’s delivery of notice
to the breaching Party.

2.5 Termination Upon Abandonment of Separation. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall terminate immediately and be of
no further force or effect if the Board of Directors of SHC determines not to
proceed with the Separation or the Separation is otherwise abandoned by SHC,
including any termination of the Separation Agreement.

2.6 Obligations on Termination. Upon termination of this Agreement, LE shall
remain obligated to pay: (i) all outstanding Fees for Services rendered and
Expenses incurred through the date this Agreement is terminated in accordance
with its terms, and (ii) any costs or expenses required by SHC or LE to transfer
LE from one or more of the Processing Agreements to LE’s own agreement,
including without limitation, any computer systems updates required for SHC or
LE and any purchases by LE of point-of-sale equipment or support.

 

- 3 -



--------------------------------------------------------------------------------

3. FEES AND SETTLEMENT

3.1 SHMC Fees. As compensation for the Services provided herein, LE shall pay to
SHC all fees, assessments and other charges attributable to credit and debit
card processing of LE purchase transactions, as set forth in the various
Processing Agreements, which fees, assessments and charges are subject to change
from time to time in accordance with the Processing Agreements.

3.2 Settlement. Notwithstanding anything to the contrary in any of the
Processing Agreements, SHC shall settle to LE payments from credit and debit
card processing for LE purchases that SHC receives on LE’s behalf under the
Processing Agreements once each calendar week, in accordance with Section 4.4 of
the Retail Operations Agreement by and between the Parties dated as of April 4,
2014. SHC shall calculate processing fees to be paid by LE and revenue to be
paid to LE in accordance with past practice.

3.3 Rights of Recoupment, Deduction from Settlement and Setoff. Subject to the
next two sentences of this Section 3.3, SHMC has the right to reduce, withhold,
deduct or setoff from credit card settlement amounts otherwise due to any LE
Receiving Party under this Agreement and, at SHMC’s discretion, to invoice LE
directly for any amounts due from any LE Receiving Party or any other liability
or obligation that any LE Receiving Party may owe (i) pursuant to the Processing
Agreements (including without limitation amounts due for unpaid chargebacks,
returns or assessments for violations of the Processing Agreements or merchant
operating regulations); or (ii) to SHMC or any of its Affiliates under this
Agreement or otherwise. LE shall pay such invoices promptly upon demand. If LE
does not pay such invoices within ten (10) days, SHMC shall have the right to
reduce, withhold, deduct or setoff against credit card settlement amounts
otherwise due to any LE Receiving Party or, if such settlement funds are
insufficient, from any other payment due LE under this Agreement or any other
agreement between LE or any of its Affiliates, on the one hand, and SHMC or any
of its Affiliates, on the other hand.

3.4 Expenses. In addition to the Fees, LE will reimburse SHMC for all other
reasonable out-of-pocket expenses actually incurred in its performance of the
Services (“Expenses”). To the extent reasonably practicable, SHMC will provide
LE with notice of such Expenses prior to incurring them. If directed by SHMC, LE
will pay directly any or all third-party contractors providing Services to or
for the benefit of LE.

 

4. COMPLIANCE WITH LAWS AND PROCESSING AGREEMENTS

4.1 Receipt of Processing Agreements. LE hereby acknowledges on behalf of itself
and the other LE Receiving Parties that it has received, read and understands
all provisions of the Processing Agreements, including the applicable merchant
operating regulations. LE further acknowledges on behalf of itself and the other
LE Receiving Parties that the merchant operating regulations may be modified by
the applicable parties to the Processing Agreements from time to time.

4.2 Compliance Obligations. LE shall, and LE shall cause the other LE Receiving
Parties to, comply with: (i) all laws, rules and regulations applicable to the
Services, including without limitation, laws governing consumer credit, privacy
and anti-money laundering; and (ii) all provisions of the Processing Agreements,
including the applicable merchant operating regulations.

 

- 4 -



--------------------------------------------------------------------------------

5. SHMC OBLIGATIONS

5.1 Standard of Care. Except as otherwise set forth in this Agreement, SHMC does
not assume any responsibility under this Agreement other than to render the
Services in good faith and without willful misconduct or gross negligence. SHMC
MAKES NO OTHER GUARANTEE, REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER
EXPRESS OR IMPLIED) REGARDING ANY OF THE SERVICES PROVIDED HEREUNDER, AND
EXPRESSLY DISCLAIMS ALL OTHER GUARANTEES, REPRESENTATIONS AND WARRANTIES OF ANY
NATURE WHATSOEVER, WHETHER STATUTORY, ORAL, WRITTEN, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE. SHMC WILL
ONLY BE OBLIGATED TO PROVIDE SERVICES IN A MANNER CONSISTENT WITH PAST PRACTICE.

5.2 Responsibility for Errors; Delays. SHMC’s sole responsibility to the LE
Receiving Parties for errors or omissions in Services caused by SHMC will be to
furnish corrections to information or adjustments with respect to payments or
the Services, and if such errors or omissions are solely or primarily caused by
SHMC, SHMC will furnish such corrections to information or adjustments at no
additional cost or expense to the LE Receiving Parties, provided that LE
promptly advises SHMC of such error or omission.

 

6. OWNERSHIP OF DATA

Neither Party will acquire any right, title or interest in any asset that is
owned or licensed by the other Party and used to provide the Services. Subject
to the terms and conditions of the Separation Agreement and the other Ancillary
Agreements, all data provided by or on behalf of a Party to the other Party for
the purpose of providing the Services will remain the property of the providing
Party. To the extent the provision of any Service involves intellectual
property, including software or patented or copyrighted material, or material
constituting trade secrets, neither Party will copy, modify, reverse engineer,
decompile or in any way alter any of such material, or otherwise use such
material in a manner inconsistent with the terms and provisions of this
Agreement, without the express written consent of the other Party. All
specifications, tapes, software, programs, services, manuals, materials and
documentation developed or provided by SHMC and utilized in performing this
Agreement, will be and remain the property of SHMC and may not be sold,
transferred, disseminated or conveyed by any LE Receiving Party to any other
entity or used other than in performance of this Agreement without the express
written permission of SHMC.

 

7. DEFENSE AND INDEMNITY; LIMITATION OF LIABILITY

7.1 Indemnification by LE. Subject to Section 7.3, LE shall, and shall cause the
LE Receiving Parties to, indemnify, defend and hold harmless each of SHMC and
its Affiliates and their respective representatives from and against any and all
costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation or suits relating to, arising out of, or resulting
from, or claimed to arise out of or result from, in whole or in part, (i) any
breach or default by LE or

 

- 5 -



--------------------------------------------------------------------------------

any of its Affiliates, or any of their Representatives, officers, directors,
employees or agents of any of the terms, conditions, covenants, representations,
or warranties contained in this Agreement or any Processing Agreement, (ii) the
unauthorized use or release of customer information by LE or its Affiliates,
(iii) any breach, unauthorized access or use of LE’s or its Affiliates’ data
systems that results in the theft or misuse of any credit or debit card
information or (iv) any other act or omission, or willful misconduct, of LE or
any of its Affiliates, or any of their Representatives, officers, directors,
employees or agents (together, “LE Claims”), except to the extent that such LE
Claims are found by a final judgment or opinion of an arbitrator or a court of
appropriate jurisdiction to be caused by any grossly negligent act or omission
or willful misconduct of SHMC, its Affiliates, or their respective
Representatives in performance of this Agreement.

7.2. Procedures for Indemnification of Direct and Third-Party Claims. Each claim
for indemnification pursuant to this Agreement shall be made in accordance with
the procedures set forth in Article X of the Separation Agreement.

7.3 Limitation of Liability. EXCEPT FOR (I) LE’S INDEMNITY AND DEFENSE
OBLIGATIONS AS SET FORTH IN SECTIONS 7.1 AND 7.2 AND OTHER LIABILITIES TO
UNAFFILIATED THIRD PARTIES, AND (II) A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY, NOR ITS
AFFILIATES, CONTRACTORS OR AGENTS BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, OR PUNITIVE DAMAGES, LOSSES OR EXPENSES (INCLUDING BUSINESS
INTERRUPTION, LOST BUSINESS, LOST PROFITS, LOST DATA, OR LOST SAVINGS, DAMAGES
TO SOFTWARE OR FIRMWARE, OR COST OF PROCURING OR TRANSITIONING TO SUBSTITUTE
SERVICES), REGARDLESS OF THE LEGAL THEORY UNDER WHICH SUCH LIABILITY IS
ASSERTED, AND REGARDLESS OF WHETHER A PARTY HAD BEEN ADVISED OF THE POSSIBILITY
OF SUCH LIABILITY. THE SOLE LIABILITY OF SHMC AND ITS AFFILIATES FOR ANY ERRORS
AND OMISSIONS IN THE SERVICES ARE LIMITED AS PROVIDED ABOVE AND FOR ALL OTHER
ALL CLAIMS IN ANY MANNER RELATED TO THIS AGREEMENT ARE LIMITED TO THE PAYMENT OF
DIRECT DAMAGES, NOT TO EXCEED (FOR ALL CLAIMS IN THE AGGREGATE) THE FEES
RECEIVED BY SHMC UNDER THIS AGREEMENT DURING THE PRIOR SIX (6) MONTHS PRIOR TO
THE DATE SUCH CLAIM AROSE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, SHMC WILL NOT BE LIABLE FOR DAMAGES CAUSED BY SHMC’S THIRD-PARTY
CONTRACTORS, INCLUDING THE PERSONS PROVIDING SERVICES PURSUANT TO THE PROCESSING
AGREEMENTS.

 

8. CONFIDENTIALITY

8.1 Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that
(i) one Party (the “Disclosing Party”), its Affiliates or its Personnel
discloses to the other Party (the “Receiving Party”), its Affiliates or its
Personnel, (ii) relates to or is disclosed in connection with this Agreement or
a Party’s or a Party’s Affiliate’s business, and (iii) is or reasonably should
be understood by the Receiving Party to be confidential or proprietary to the
Disclosing Party

 

- 6 -



--------------------------------------------------------------------------------

(whether or not such information is marked “Confidential” or “Proprietary”). The
Disclosing Party’s sales, pricing, costs, inventory, operations, employees,
current and potential customers, financial performance and forecasts, and
business plans, strategies, forecasts and analyses, as well as information as to
which the Securities and Exchange Commission has granted confidential treatment
pursuant to its Rule 406 of Regulation C (the “CTR Information”), are
Confidential Information.

8.2 Treatment of Confidential Information. The Receiving Party will use
Confidential Information only in connection with this Agreement and, except as
expressly permitted by this Agreement and subject to the next sentence, will not
disclose any Confidential Information for three years from the date of receipt
of the Confidential Information. Neither Party will disclose the CTR Information
for a period of ten years from the date or receipt.

(a) Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel with a need to
know the Confidential Information for purposes of performing the Receiving
Party’s responsibilities or exercising the Receiving Party’s rights under this
Agreement, (B) advise those Personnel of the obligation not to disclose the
Confidential Information or use the Confidential Information in a manner
prohibited by this Agreement, (C) copy the Confidential Information only as
necessary for those Personnel who need it for performing the Receiving Party’s
responsibilities under this Agreement, and ensure that confidentiality is
maintained in the copying process; and (D) protect the Confidential Information,
and require those Personnel to protect it, using the same degree of care as the
Receiving Party uses with its own Confidential Information, but no less than
reasonable care.

(b) Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information in violation of this Agreement by its Affiliates and any of its and
its Affiliates’ current or former Personnel.

(c) Destruction. Without limiting the foregoing, when any Confidential
Information is no longer needed for the purposes contemplated by this Agreement
the Receiving Party will, promptly after request of the Disclosing Party, either
return such Confidential Information in tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party that it has destroyed such Confidential Information (other than
electronic copies residing in automatic backup systems and copies retained to
the extent required by Applicable Law, regulation or a bona fide document
retention policy).

8.3 Exceptions to Confidential Treatment. The obligations under Section 8.2 do
not apply to any Confidential Information that the Receiving Party can
demonstrate (A) was previously known to the Receiving Party without any
obligation owed to the Disclosing Party or its Affiliates to hold it in
confidence, (B) is disclosed to third parties by the Disclosing Party or its
Affiliates without an obligation of confidentiality to the Disclosing Party or
its Affiliate, as applicable, (C) is or becomes available to any member of the
public other than by unauthorized disclosure by the Receiving Party, its
Affiliates or its or their Personnel, (D) was or is independently developed by
the Receiving Party or its Affiliates or Personnel without use of the

 

- 7 -



--------------------------------------------------------------------------------

Confidential Information, (E) legal counsel’s advice is that the Confidential
Information is required to be disclosed by Applicable Law or the rules and
regulations of any applicable Governmental Authority (as defined in the
Separation Agreement) and the Receiving Party has complied with Section 8.4
(Protective Arrangement) below, or (F) legal counsel’s advice is that the
Confidential Information is required to be disclosed in response to a valid
subpoena or order of a court or other governmental body of competent
jurisdiction or other valid legal process and the Receiving Party has complied
with Section 8.4 (Protective Arrangement) below.

8.4 Protective Arrangement. If the Receiving Party determines that the
exceptions under Section 8.3(E) or Section 8.3(F) apply, the Receiving Party
shall give the Disclosing Party, to the extent legally permitted and reasonably
practicable, prompt prior notice of such disclosure and an opportunity to
contest such disclosure and shall use commercially reasonable efforts to
cooperate, at the expense of the Receiving Party, in seeking any reasonable
protective arrangements requested by the Disclosing Party. In the event that
such appropriate protective order or other remedy is not obtained, the Receiving
Party may furnish, or cause to be furnished, only that portion of such
Confidential Information that the Receiving Party is advised by legal counsel is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Confidential Information.

8.5 Ownership of Information. Except as otherwise provided in this Agreement,
all Confidential Information provided by or on behalf of a Party (or its
Affiliates) that is provided to the other Party or its Personnel shall remain
the property of the disclosing entity and nothing herein shall be construed as
granting or conferring rights of license or otherwise in any such Confidential
Information.

 

9. MISCELLANEOUS

9.1 Computer Access. If either Party, its Affiliates or its Personnel are given
access, whether on-site or through remote facilities, to any communications,
computer, or electronic data storage systems of the other Party, its Affiliates
or its Personnel (each an “Electronic Resource”), in connection with this
Agreement, then the Party on behalf of whom such access is given will ensure
that its Personnel’s use of such access shall be solely limited to performance
or exercise of, such Party’s duties and rights under this Agreement, and that
such Personnel will not attempt to access any Electronic Resource other than
those specifically required for the performance of such duties and/or exercise
of such rights. The Party given access will limit such access to those of its
and its Affiliates’ Personnel who need to have such access in connection with
this Agreement, will advise the other Party in writing of the name of each of
such Personnel who will be granted such access, and will strictly follow all
security rules and procedures for use of such Electronic Resources. All user
identification numbers and passwords disclosed to a Party’s Personnel and any
information obtained by such Party’s Personnel as a result of its access to, and
use of the other Party’s, its Affiliates’ or its Personnel’s Electronic
Resources will be deemed to be, and will be treated as, Confidential Information
of the Party on behalf of whom such access is granted. Each Party will
reasonably cooperate with the other Party in the investigation of any apparent
unauthorized access by the other Party, its Affiliates, or its Personnel to any
Electronic Resources or unauthorized release of Confidential Information. Each
Party will promptly notify the other Party of any actual or suspected
unauthorized access or disclosure of any Electronic Resource of the other Party,
its Affiliates, or its Personnel.

 

- 8 -



--------------------------------------------------------------------------------

9.2 Amendment; No Waiver. The terms, covenants and conditions of this Agreement
may be amended, modified or waived only by a written instrument signed by both
Parties, or in the event of a waiver, by the Party waiving such compliance. Any
Party’s failure at any time to require performance of any provision will not
affect that Party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be or construed as a further or continuing waiver of
that or any other condition or of the breach of that or another provision, term
or covenant of this Agreement.

9.3 Assignment. LE may not assign its rights or obligations under this Agreement
without the prior written consent of SHMC, which consent may be withheld in
SHMC’s absolute discretion. A Stockholding Change (as defined in the Separation
Agreement) will constitute an assignment of this Agreement by LE for which
assignment SHMC’s prior written consent will be required. SHMC may freely assign
its rights and obligations under this Agreement to any of its Affiliates without
the prior consent of LE; provided that any such assignment will not relieve SHMC
of its obligations and liabilities hereunder. This Agreement will be binding on,
and will inure to the benefit of, the permitted successors and assigns of the
Parties.

9.4 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (i) when delivered by hand, (ii) three
(3) Business Days after it is mailed, certified or registered mail, return
receipt requested, with postage prepaid, (iii) on the same Business Day when
sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service specifying same day or
next day delivery, as follows (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 6.07):

 

If to SHMC, to:

   Sears Holdings Management Corporation    3333 Beverly Road    Hoffman
Estates, Illinois 60179    Attn.: Jai Holtz    Facsimile: (847) 286-4908   
Email: Jai.Holtz@searshc.com

With a copy to:

   Sears Holdings Corporation    3333 Beverly Road    Hoffman Estates, Illinois
60179    Attn.: General Counsel    Facsimile: (847) 286-2471    Email:
Dane.Drobny@searshc.com

 

- 9 -



--------------------------------------------------------------------------------

If to LE, to:

   Lands’ End, Inc.    5 Lands’ End Lane    Dodgeville, Wisconsin 53595   
Attn.: Brian Leek    Facsimile: (608) 935-4470    Email: Brian.Leek@landsend.com

With a copy to:

   Lands’ End    5 Lands’ End Lane    Dodgeville, Wisconsin 53595    Attn.:
General Counsel    Facsimile: 608-935-6550    Email: Karl.Dahlen@landsend.com

9.5 Publicity. All publicity regarding this Agreement is subject to Section 14.5
(Public Announcements) of the Separation Agreement.

9.6 Survival. Each term of this Agreement that would, by its nature, survive the
termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
the provisions of Section 6 (Ownership of Data), Section 7 (Defense and
Indemnity; Limitation of Liability), Section 8 (Confidentiality), Section 9.1
(Computer Access), Section 9.5 (Publicity), Section 9.10 (Equitable Relief),
Section 9.12 (Fair Construction), Section 9.13 (No Agency), Section 9.14
(Construction and Interpretation), Section 9.16 (Dispute Resolution), and
Section 9.17 (Governing Law; Jurisdiction).

9.7 No Third Party Rights. Except for the indemnification rights under this
Agreement of any SHMC or LE indemnitee in their respective capacities as such,
this Agreement is intended to be solely for the benefit of the Parties and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the Parties.

9.8 Severability. If any provision of this Agreement is declared by any court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under Applicable Law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with Applicable Law, and all other provisions of this
Agreement will not be affected and will remain in full force and effect.

9.9 Entire Agreement. This Agreement (including the Exhibits, Appendixes and
Schedules hereto) constitutes the entire agreement between the Parties hereto
and supersedes all prior agreements and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof.

9.10 Equitable Relief. Each Party acknowledges that any breach by a Party of
Section 8 (Confidential Information), Section 8.5 (Ownership of Data and Other
Assets) and Section 9.1 (Computer Access) of this Agreement may cause the
non-breaching Party and its Affiliates irreparable harm for which the
non-breaching Party and its Affiliates have no adequate remedies at law.
Accordingly, in the event of any actual or threatened default in, or breach of
the foregoing provisions, each Party and its Affiliates are entitled to seek
equitable relief, including specific performance, and injunctive relief; in
addition to any and all other rights and remedies at

 

- 10 -



--------------------------------------------------------------------------------

law or in equity, and all such rights and remedies shall be cumulative. A Party
seeking such equitable relief is not obligated to comply with Section 9.16
(Dispute Resolution) and may seek such relief regardless of any cure rights for
such actual or threatened breach. Each Party waives all claims for damages by
reason of the wrongful issuance of an injunction and acknowledges that its only
remedy in that case is the dissolution of that injunction. Any requirements for
the securing or posting of any bond with such remedy are waived.

9.11 Force Majeure. Neither Party will be responsible to the other for any delay
in or failure of performance of its obligations under this Agreement, to the
extent such delay or failure is attributable to any act of God, act of
terrorism, fire, accident, war, embargo or other governmental act, or riot;
provided, however, that the Party affected thereby gives the other Party prompt
written notice of the occurrence of any event which is likely to cause (or has
caused) any delay or failure setting forth its best estimate of the length of
any delay and any possibility that it will be unable to resume performance;
provided, further, that said affected Party will use its commercially reasonable
efforts to expeditiously overcome the effects of that event and resume
performance.

9.12 Fair Construction. This Agreement will be deemed to be the joint work
product of the Parties without regard to the identity of the draftsperson, and
any rule of construction that a document will be interpreted or construed
against the drafting Party will not be applicable.

9.13 No Agency. Nothing in this Agreement creates a relationship of agency,
partnership, or employer/employee between SHMC and LE and it is the intent and
desire of the Parties that the relationship be and be construed as that of
independent contracting parties and not as agents, partners, joint venturers or
a relationship of employer/employee.

9.14 Construction and Interpretation. In this Agreement (1) “include,”
“includes,” and “including” are inclusive and mean, respectively, “include
without limitation,” “includes without limitation,” and “including without
limitation,” (2) “or” is disjunctive but not necessarily exclusive, (3) “will”
and “shall” expresses an imperative, an obligation, and a requirement,
(4) numbered “Section” references refer to sections of this Agreement unless
otherwise specified, (5) section headings are for convenience only and will have
no interpretive value, (6) unless otherwise indicated all references to a number
of days mean calendar (and not business) days and all references to months or
years mean calendar months or years, (7) references to $ or Dollars mean U.S.
Dollars, and (8) “hereof,” “herein” and “herewith” and words of similar import,
unless otherwise stated, shall be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

9.15 Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the SHC Board.

9.16 Dispute Resolution. Except as provided for in Section 9.10 (Equitable
Relief), all Disputes related to this Agreement are subject to Article XI
(Dispute Resolution) of the Separation Agreement.

9.17 Governing Law; Jurisdiction.

 

  (a)

Governing Law. This Agreement and all claims, controversies or causes of action,
whether in contract, tort or otherwise, that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution, termination, performance
or nonperformance of this Agreement (including

 

- 11 -



--------------------------------------------------------------------------------

  any claim, controversy or cause of action based upon, arising out of or
relating to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement) shall be governed
by, and construed and enforced in accordance with, the federal laws of the
United States, including the Lanham Act, and the internal laws of the State of
Illinois, without regard to any choice or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Illinois. This Agreement will not be subject to any of the provisions of the
United Nations Convention on Contracts for the International Sale of Goods.

 

  (b) Each of the Parties hereto irrevocably agrees that all proceedings arising
out of or relating to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns shall be brought, heard and determined
exclusively in any federal or state court sitting in Cook County, Illinois.
Consistent with the preceding sentence, each of the Parties hereto hereby
(a) submits to the exclusive jurisdiction of any federal or state court sitting
in Cook County, Illinois for the purpose of any proceeding arising out of or
relating to this Agreement or the rights and obligations arising hereunder
brought by any Party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense, counterclaim, or otherwise, in any such proceeding,
any claim that it or its property is not subject personally to the jurisdiction
of the above-named courts, that the proceeding is brought in an inconvenient
forum, that the venue of the proceeding is improper, or that this Agreement or
any of the other transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts. Each Party agrees that service of
process upon such party in any such action or Proceeding shall be effective if
notice is given in accordance with Section 9.4 (Notices).

 

  (c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.17(c).

 

- 12 -



--------------------------------------------------------------------------------

9.18 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission (e.g., .pdf file) in counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

[Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.

 

LANDS’ END, INC.    

SEARS HOLDINGS MANAGEMENT

CORPORATION

By:  

/s/ Edgar O. Huber

    By:  

/s/ Robert A. Riecker

Name:  

Edgar O. Huber

    Name:  

Robert A. Riecker

Its:   Chief Executive Officer     Its:  

Vice President, Controller and Chief Accounting Officer

Financial Services Agreement – Signature Page

 

1



--------------------------------------------------------------------------------

APPENDIX #1

The Processing Agreements

1. The Sears private label card and Sears MasterCard issuance and acceptance.
Amended and Restated Program Agreement by and between Sears, Roebuck and Co.,
Sears Intellectual Property Management Corporation and Citibank (USA) N.A.,
dated as of July 15, 2003, Amended and Restated as of November 3, 2003, as late
amended from time to time.

2. American Express Card Acceptance. Agreement for American Express Card
Acceptance, dated as of May 1, 2013, by and between American Express Travel
Related Services Company, Inc. and Sears Holdings Management Corporation.

3. Sears Solutions MasterCard (Second Look private label card) issuance and
acceptance. Co-Branded Credit Card Agreement dated as of October 19, 2012, by
and between Sears Holdings Management Corporation and Barclays Bank Delaware.

4. Visa and MasterCard Credit and Debit Card acceptance. Merchant Services
Bankcard Agreement dated as of July 31, 2012, by and among First Data Merchant
Services Corporation, Wells Fargo Bank, N.A. and Sears Holdings Management
Corporation.

 

2